Citation Nr: 1044351	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depression and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 percent 
for sleep apnea.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1973.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions dated in January and May 2005 issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Board notes that in the January 2005 
rating decision the RO denied the Veteran's claim for service 
connection of glaucoma and that he initially filed a Notice of 
Disagreement (NOD) with this determination.  See January 2006 
statement from Veteran.  However, the Veteran later withdrew his 
NOD.  See February 2007 statement from Veteran.  Accordingly, 
this issue is not before the Board. 

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence does not establish that 
the Veteran has a current psychiatric disability, to include 
depression and PTSD.

2.  At no time during the relevant period has the evidence shown 
sleep apnea manifested by chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or that a tracheostomy was 
required.




CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, to include 
depression and PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
4.125 (2010).

2.  The criteria for a disability evaluation in excess of 50 
percent for sleep apnea have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.14, 4.97, 
Diagnostic Code 6847 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the claim for service connection of a psychiatric 
disorder, the RO provided the appellant pre-adjudication notice 
by a letter dated in July 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  Id.

The Board notes that the Veteran is claiming that he has a 
psychiatric disorder, to include depression and PTSD, as 
secondary to his numerous service-connected disabilities.  He has 
not been provided notice in this regard.  Nevertheless, the Board 
finds that any prejudice due to such error has been overcome in 
this case by the following: (1) based on the communications sent 
to the Veteran over the course of this appeal, the Veteran was 
ultimately provided the necessary information so as to allow a 
reasonable person to understand how to substantiate the claim, 
particularly as to the requirement for a current disability, 
which is the basis of the Board's denial herein; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

In this case, the notice letter also did not include specific 
information pertaining to establishing secondary service 
connection, both as proximately due to a service-connected 
disability and by aggravation from a service-connected 
disability.  Irrespective of the reasons for the notice 
deficiency, the Veteran and his representative have demonstrated 
actual knowledge of the pertinent service connection 
requirements.  The July 2004 letter informed the Veteran that in 
order to establish entitlement to benefits for his claimed mental 
disability that the evidence must show that he had a current 
disability, which is a requirement for service connection of a 
disability under any theory.  Moreover, his arguments have been 
responsive to the legal requirements for secondary service 
connection.  See e.g. October 2010 Written Brief Presentation.  
Based on the communications to the Veteran and the arguments 
raised by the Veteran and his representative, they have 
demonstrated actual knowledge of the requirements for 
establishing service connection on a secondary basis and it is 
reasonable to expect that the Veteran understands what was needed 
to prevail.  Thus, the Board finds that no prejudice results in 
proceeding with adjudication of the Veteran's claim for a 
psychiatric disability, to include depression and PTSD.  It is 
salient to again note that the claim is denied herein below based 
up on the lack of a current diagnosis of any psychiatric 
disability, i.e. the exact basis upon which the Veteran was 
notified that the evidence must establish.  Id.  

VA has obtained the Veteran's service treatment records, VA 
medical records, assisted the Veteran in obtaining evidence and 
afforded the Veteran physical and psychiatric examinations.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues addressed in 
this decision has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran's representative has requested 
that he be afforded a new VA examination to address the severity 
of his service-connected sleep apnea. See October 2010 Written 
Brief Presentation.  He was last afforded a VA examination to 
address this claim in March 2005.  When it is asserted that the 
severity of a service-connected disability has increased since 
the most recent rating examination, an additional examination is 
appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is 
not required to remand an appealed disability benefit claim 
solely because of the passage of time since an otherwise adequate 
examination report was prepared.  VAOPGCPREC 11-95 (April 7, 
1995).  

The Veteran's representative does not assert that the Veteran's 
sleep apnea has increased in severity since the March 2005 VA 
examination or that this examination was inadequate.  Rather, the 
representative merely states that "it is plausible that the 
[Veteran's sleep apnea] has worsened" since the last VA 
examination, that "any decision rendered by the Board would be 
based upon stale medical evidence," and cites to case law that 
supports the proposition that a veteran's "statement that his 
condition had worsened is sufficient in and of itself to 
require" further examination.  See October 2010 Written Brief 
Presentation.  The Board does not find the representative is 
asserting that the Veteran's condition has worsened, but rather 
merely that it is possible that it may have increased in severity 
and that the mere passage of time requires further examination.  
Thus, the Board does not find that a remand for further 
examination is proper as this assertion is not an indication that 
the disability has actually worsened since the March 2005 VA 
examination.  Id. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Service Connection for a Psychiatric Disability, to Include 
Depression and PTSD

Initially, the Board points out that the Veteran initially 
claimed service connection for depression, but that his 
representative later asserted that he desired service connection 
for PTSD in the October 2010 Written Brief Presentation.  The 
U.S. Court of Appeals for Veterans Claims (Court) recently held 
that a claim for service connection for PTSD may encompass claims 
for service connection of any mental disability that may 
reasonably be encompassed by several factors, including the 
claimant's description of the claim, the symptoms the claimant 
describes and the information the claimant submits or that the 
Secretary obtains in support of the claim.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).  Accordingly, the claim has been re-
characterized as stated above.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), under the 
criteria of DSM-IV, a link, established by medical evidence, 
between current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 4.125 (2010).

During the course of the appeal, the criteria for service 
connection for PTSD, and, specifically verification of PTSD 
stressors, were amended.  The amendment eliminated the 
requirement for corroborating that the claimed in-service 
stressor occurred if a stressor claimed by a veteran is related 
to the veteran's fear of "hostile military or terrorist 
activity" and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service.  The amendment acknowledges the inherently 
stressful nature of the places, types, and circumstances of 
service in which fear of hostile military or terrorist activities 
is ongoing.  The amended criteria is for application for claims 
that were appealed to the Board before July 13, 2010, but have 
not been decided by the Board as of July 13, 2010, as in this 
case.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 
41092 (July 15, 2010) (correcting effective and applicability 
dates).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records contain no complaints or 
diagnoses of any psychiatric disorder.  His entrance and 
separation examination reports show that at each respective 
examination psychiatric examination was normal.  His DD Form 214 
reveals that he served in Vietnam.

In July 2004 the Veteran filed his claim requesting disability 
compensation.  At this time he stated that he had "just now 
[begun] treat[ment] for depression."  He particularly indicated 
that he was being treated by Dr. G. at the VA Medical Center 
(VAMC).

A review of the Veteran's VAMC records dated contemporaneously 
with his claim and statement, i.e. those dated from March through 
July 2004, note a positive PTSD screen in early July where the 
Veteran acknowledged being constantly on guard, watchful or 
easily started, as well as having felt numb or detached from 
others, activities or his surroundings.  A clinical note, 
authored by Dr. G. notes that the positive PTSD screen was 
discussed with the Veteran and that he did not need a PTSD 
consult at this time.  

In September 2004 the Veteran was provided a VA psychiatric 
examination.  The report associated with this examination notes 
that the claims file was reviewed in conjunction therewith.  At 
this time, the Veteran reported that when he talked or thought 
about his service in Vietnam he found that he could become 
depressed.  He reported that he was "online" with some veterans 
and would discuss old events from that time.  He related that he 
used to get depressed when he would think about his finances, but 
that had resolved after he refinanced his home.  He also 
described that he could get depressed about his health, 
particularly when his feet hurt him, and that he could get upset 
when his other physical ailments caused him trouble.  He 
described these periods as lasting at most 1 to 2 hours.  He 
related that during these periods he would try to "get involved 
in things" and found then that the depression quickly lifted.  

The examiner noted that the Veteran was clear that he was not 
depressed all the time.  The examiner highlighted that the 
Veteran had some worries about the future and what was going to 
happen to him medically.  It was also noted that the Veteran was 
frustrated and sometimes depressed because he did not know how to 
change his eating patterns in furtherance of controlling his 
diabetes.  The Veteran was not then on any psychotropic 
medications.  

Mental status revealed a 60 year-old white male, well-groomed and 
casually dressed.  He was quite pleasant and cooperative 
throughout the examination.  On initial examination he did not 
know why he was seeing a psychiatrist and related that he felt 
that he was doing well.  On later questioning he reported some 
transitory periods of depression, lasting 1 or 2 hours when he 
thought about his Vietnam experience, his son serving in the Air 
Force or his physical problems.  There was no apparent 
disturbance of mood and his affect was appropriate.  He was 
oriented times 3, with no sign of delusional framework.  He 
appeared to be of average intelligence and there did not appear 
to be any deficit of memory for recent or remote events.  The 
Veteran reported a history of delusions, hallucinations and 
inappropriate behavior in the past related to alcohol abuse.  He 
denied suicidal or homicidal thoughts.  He seemed to be able to 
take care of his minimal personal hygiene needs.  He exhibited no 
obsessive or ritualistic behavior and his speech was relevant and 
coherent, with no sign of any irrelevant, illogical or obscure 
speech patterns.  He denied any times where he was very anxious 
or nervous.  He reported that he was usually able to get to 
sleep, but reported having to awake in the past secondary to a 
prostate problem.  He was found able to manage his financial 
affairs.  The examiner rendered a DSM-IV Axis I diagnosis of "No 
diagnosis," and specifically stated that a "mental disorder 
diagnosis was not made today."

Following the Veteran's September 2004 VA examination, he was 
seen at the VAMC on numerous occasions for various health 
problems.  A review of these records fails to disclose a 
diagnosis of a psychiatric disorder, to include depression and 
PTSD.  However, examination of these records discloses that on 
numerous occasions the Veteran denied being depressed, as well as 
several negative PTSD screens.  See e.g. VAMC notes dated January 
13, 2005, July 25, 2005, October 25, 2005, and June 19, 2007. 

Of record is a statement from the Veteran dated in February 2007.  
In this statement the Veteran related that he supposed his 
"biggest problem is refusing to have his back to an audience" 
and that he hated being around people who had guns, when he did 
not.  He related that he was subjected to incoming gunfire while 
in Vietnam, as well as being surprised at being interviewed by 
the VA psychiatrist in September 2004.  He stated that he had not 
realized that he had filed for depression and thus he did not 
"open up" when talking to the psychiatrist.  He stated that he 
normally "talk[ed] quiet" and did not "reveal [himself] to 
strangers" and that he tried to hold himself in.  He offered a 
history of having "beat up people twice."  He stated that when 
the examiner asked him about thoughts of suicide he asked - "Who 
hasn't?" He offered a history of fear of tall bridges, flying 
and boats, as well as being a heavy drinker from 1967 to 1985.  
He described a hallucination on one occasion where he "could see 
stars through the roof" and "VC sappers hit" Da Nang.  He 
closed his statement regarding depression by saying that 
"[a]lthough I didn't know I filed for depression, I now want you 
to reconsider it."

In the aforementioned October 2010 Written Brief Presentation the 
Veteran's representative noted "the issue of developing 
depression due to his service-connected conditions" and that the 
Veteran "may be suffering from the effects" of PTSD.  The 
representative noted that while the Veteran was employed he may 
have been able to focus his thoughts and energy on his career, 
rather than his experiences in Vietnam.

The Board acknowledges the Veteran's and his representative's 
statements, and although lay evidence is certainly capable of 
describing one's state of emotion, it is not necessarily 
competent to diagnose a specific underlying a psychiatric 
disability, such as a depressive disorder or PTSD.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  

As noted above, although a PTSD screening in early 2004 was 
positive for some symptomatology, a thorough VA psychiatric 
examination in September 2004 resulted in a specific finding that 
the Veteran had no psychiatric disability.  The Board finds the 
conclusions of this health care specialist, which were based on a 
thorough evaluation of the Veteran to be the most probative 
evidence of record.  In this regard, the Board has considered the 
Veteran's argument that he was unaware of the significance of 
that examination, and did not open up to the examiner.  In 
particular, the Board has considered whether the Veteran's 
argument suggests that another examination is warranted.  
However, following this VA examination, the Veteran, on numerous 
occasions, denied being depressed and had several negative PTSD 
screens.  Most significantly, in June 2007, several months after 
submitting his February 2007 statement, the Veteran had a 
screening that was negative for both depression and PTSD.  
Furthermore, to the extent that statements made by the Veteran to 
health care providers regarding his symptoms are inconsistent 
with those made in statements submitted in support of his claim, 
the Board finds that the statements made by the Veteran directly 
to health care providers during the course of receiving treatment 
and undergoing physical or mental evaluation, to be more 
probative than those offered directly to the RO or the Board in 
support of his claim.

Thus, while the Board has considered the possibility of obtaining 
a new examination, given the fact that he subsequently denied 
experiencing symptoms of depression to health care providers on 
several occasions thereafter, and that the results of several 
subsequent PTSD screenings have remained consistent with the 
results of the September 2004 examination, the Board finds that a 
new examination is not warranted and that the September 2004 is 
the most probative evidence of record as to whether he has a 
current disability.

As is true with any piece of evidence, the credibility and weight 
to be attached to thereto are within the province of the Board as 
adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997).  As discussed above, the Board finds that the September 
2004 VA examiner's rendering of a non-diagnosis of a psychiatric 
disorder, as well as the Veteran's subsequent denials of 
depression and negative PTSD screens, substantially outweigh the 
contrary lay assertions.  Thus, the Board concludes that the 
Veteran does not have a psychiatric disability, to include 
depression and PTSD.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of 
the evidence is against the claim and it must be denied.  
Gilbert, supra.

Evaluation of Sleep Apnea

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative of 
the degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous ...."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

The Veteran's sleep apnea is currently evaluated as 50 percent 
disabling.  Sleep apnea that requires the use of a breathing 
assistance device such as continuous airway pressure (CPAP) 
machine is rated 50 percent disabling.  Sleep apnea that 
manifests chronic respiratory failure with carbon dioxide 
retention or cor pulmonale; or, requires tracheostomy, is rated 
100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code (6847). 

Cor pulmonale is a combination of hypertrophy and dilatation of 
the right ventricle secondary to pulmonary hypertension, which is 
due to disease of the lung parenchyma or pulmonary vascular 
system.  62 Fed. Reg. 65207, 65210 (December 11, 1997).   

The earliest evidence pertaining to sleep apnea is a VA primary 
care clinic visit physician note dated July 9, 2004.  At this 
time the Veteran reported a history of excessive daytime 
sleepiness.  His wife, who was apparently present with him at 
this time, related that she thought he had sleep apnea as she had 
witnessed him stop breathing while sleeping.  Sleep apnea, from 
history, was assessed and the Veteran was referred for a sleep 
study.  

Of record is a late July polysomnogram/multiple sleep latency 
report (sleep study) from the Lutheran Hospital of Indiana.  A 
standard split night polysomnogram was performed.  During the 
first part of the study, the Veteran had 1 central apnea, 38 
obstructive apneas and 37 hypopneas for a respiratory distress 
indeed of 42.4 events per hour of sleep.  His baseline oxygen 
saturation was 98.1%, with a minimum oxygen saturation of 81.6%.  
He had episodes of sinus brachycardia (with heart rate as low as 
50 beats per minute) and snored loudly.  In light of the 
Veteran's frequent respiratory events he was started on a nasal 
CPAP during the second part of the study.  During his portion of 
the examination his respiratory distress index was 2.1 events per 
hour of sleep with a minimum oxygen saturation of 91.3% and his 
snoring resolved.  This study resulted in a diagnosis of severe 
obstructive sleep apnea, resolved using nasal CPAP.  Following 
this evaluation, the Veteran received treatment for sleep apnea 
through VA.

A September 2004 consult/home oxygen initial assessment notes the 
assessment of sleep apnea.  However, it does not document any 
respiratory failure with carbon dioxide retention, cor pulmonale, 
congestive heart failure, angina, etc.  

A July 2005 VA record notes that the Veteran underwent a 24 hour 
Holter study.  The note documents that 37% of the total beats 
were recorded were in brachycardia and less than 1% in 
tachycardia.  No arrhythmia was noted.  Shortness of breath and 
dizziness were reported at least twice, but no corresponding 
rhythm abnormality, ST segment or T wave changes were noted.  
This note documents an impression of a normal Holter study.  

In March 2005 the Veteran received a VA examination pertaining to 
his sleep apnea.  The report associated with this examination 
notes that the Veteran's claims file was reviewed in conjunction 
therewith.  The examiner noted the Veteran's history of sleep 
apnea, as sleepiness and fatigue, as well as his July 2004 sleep 
study and subsequent use of a CPAP machine.  The examiner also 
noted that following use of the CPAP machine there was remarkable 
relief from his symptoms, and particularly that his daytime 
sleepiness and easy fatigability resolved.  

Examination showed a well-developed, morbidly obese patient, who 
was alert cooperative and well-oriented.  His blood pressure was 
125/70, his pulse was 78 bpm., and his temperature was 97 
degrees.  His jugular venous pressure was normal, and his carotid 
pulses were 3+ bilaterally.  There were no audible bruits over 
the carotids.  He had no dyspnea at rest or with physical 
activity.  His chest was bilaterally symmetrical.  His heart was 
not enlarged and there was no evidence of right ventricular 
hypertrophy.  There was no rub, click, gallop or murmur.  S1 and 
S2 were normal.  His lungs were clear to auscultation and 
percussion.  They had no rhonci or rales.  His breath sounds were 
normal.  The liver and spleen were not enlarged.  There were no 
ascites or peripheral edema.  There was no evidence of congestive 
heart failure.  

Of record is a November 2005 VA note pertaining to an 
echocardiogram.  This note documents impressions of left 
ventricular hypertrophy, mild right ventricular dilatation, 
normal left ventricular systolic function, no wall motion 
abnormality and trivial tricuspid regurgitation.

In an April 2006 statement the Veteran related that at the time 
he filed his claim and met with the VA examiner, he felt that his 
CPAP machine had fixed his sleepiness and fatigue, but he still 
had bouts of sleepiness during the daytime, although he felt a 
lot better than before he began using the CPAP machine.  He also 
provided a list of number of hours of sleep he was getting while 
using the CPAP machine.

In February 2007 the Veteran provided a statement in support of 
his claim.  In this statement the Veteran related that he felt 
that the list of the hours of sleep he actually got while on the 
CPAP machine would suffice.  He related that he still had 
problems with being sleepy during the day and had trouble using 
the CPAP due to being "claustrophobic" and that he often awoke 
with the mask on his forehead, having pushed it there.  

In order to substantiate the next available maximum schedular 
evaluation of 100 percent for sleep apnea, the evidence must show 
chronic respiratory failure with carbon dioxide retention or cor 
pulmonale, or that a tracheostomy is required.  With reference to 
the medical findings noted above, no such findings are revealed.  
Indeed on VA examination no respiratory ailments were noted and 
neither carbon dioxide retention nor or cor pulmonale has been 
diagnosed.  In July 2005 the Veteran had a normal Holter monitor 
study.  He has never had a tracheostomy.  Rather, the Veteran's 
sleep apnea has manifested by requiring him to use a CPAP 
machine, which is the exact criterion for the currently assigned 
50 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6847.  
At no point during the relevant period has the evidence indicated 
chronic respiratory failure with carbon dioxide retention or cor 
pulmonale, or that a tracheostomy was required.  Fenderson, 
supra.  Accordingly, the claim is denied.

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation is inadequate.  The Board 
believes that a comparison between the level of severity and 
symptomatology of the Veteran's service-connected sleep apnea 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  It is noted in this regard that the criteria 
specifically provide for consideration of sleep apnea requiring 
the use of a CPAP machine.  Accordingly, the criteria reasonably 
describe the severity of the Veteran's service-connected 
disability.

In short, there is nothing in the record to indicate that the 
service-connected cluster headaches present an unusual disability 
picture so as to warrant consideration of an extraschedular 
evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a psychiatric disability, 
to include depression and PTSD is denied.

Entitlement to an initial evaluation in excess of 50 percent for 
sleep apnea is denied.


REMAND

As noted above, the Veteran was afforded a VA psychiatric 
examination in September 2004.  The report associated with this 
examination notes that the Veteran had "made an active decision 
not to work" and that he retired after 28 years from a 
telecommunications company, with his retirement partly related to 
this company downsizing.  Since he had left the 
telecommunications company, he had done some work on his own, but 
was not particularly interested in working partly due to "his 
increasing medical problems."  It was noted that the Veteran's 
service-connected peripheral neuropathy made it difficult for him 
to get a sense of balance.  
The Veteran has indicated that his physical ailments have 
prevented him from gaining employment, particularly his diabetes 
and related neuropathy of the lower extremities.  See January 
2006 statement from Veteran.  It is noted by the Board that the 
Veteran is in receipt of service-connected compensation for a 
number of disabilities.  See May 2007 Rating Decision.  

The Veteran's disability evaluations meet the minimum schedular 
threshold for consideration of a TDIU.  38 C.F.R. § 4.16(a).  
Having met the objective criteria, the remaining question is 
whether the Veteran's service-connected disabilities preclude him 
from securing or following substantially gainful employment.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16.   The aforementioned 
evidence suggests that the Veteran's service-connected 
disabilities may preclude him from securing or following 
substantially gainful employment.  Accordingly, he should be 
afforded a VA examination to address this issue.  McLendon, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA compensation examination(s) (one or 
however many deemed necessary) to determine 
the effect of his service-connected 
disabilities on his employability.

The Veteran's claims folder and a copy of 
this remand must be made available to the 
examiner(s) for review in conjunction with 
the examination.  Any tests deemed necessary 
should be performed.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner(s) is/are asked to comment on 
whether it is at least as likely as not the 
Veteran is unable to obtain or maintain 
substantially gainful employment solely as a 
result of his service-connected service- 
connected disabilities.

In making this determination, the examiner(s) 
must consider the Veteran's level of 
education, experience, and occupational 
background in determining whether he is 
unable to obtain or maintain substantially 
gainful employment in light of the severity 
of his service-connected disabilities 
(standing alone).

The examiner(s) is/are advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship or a finding of 
aggravation; "less likely" weighs against 
the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If the 
examiner(s) is/are unable to reach an opinion 
without resort to speculation, he or she 
should explain the reason(s) for this 
inability and comment on whether any further 
tests, evidence or information would be 
useful in rendering an opinion.

2.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


